Citation Nr: 9931394	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  97-20 598A	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to June 1980.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 decision letter of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the veteran moved to Los 
Angeles, and his claim was forwarded to the Board from the 
Los Angeles RO.

The Board notes that the United States Court of Appeals for 
the Federal Circuit has held that the United States Court of 
Appeals for Veterans Claims (formally the United States Court 
of Veterans Appeals (hereinafter "the Court")) erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  See Hodge v. West, 155 F.3d 1356, 1363-64 
(Fed.Cir. 1998).  In Colvin, the Court adopted the following 
test with respect to the nature of the evidence which would 
constitute "material" evidence for purposes of reopening of 
a previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  Colvin, 1 Vet. App. at 
174.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West,  12 Vet. App. 1 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In an August 1981 rating decision, the RO denied service 
connection for a psychiatric disorder (diagnosed as paranoid 
schizophrenia) on the basis that the condition pre-existed 
service and was not aggravated therein; after notification of 
the decision and his procedural and appellate rights, the 
veteran did not file an appeal. 

3.  In September 1992, the RO issued a rating decision which 
denied a request to reopen the veteran's claim for service 
connection for a psychiatric disorder; after notification of 
the decision and his procedural and appellate rights, the 
veteran did not file an appeal. 

4.  Evidence added to the record since the September 1992 
rating decision does not bear directly and substantially upon 
the subject matter now under consideration (i.e., whether the 
veteran's psychiatric condition was aggravated in service) 
and, when considered alone or together with all of the 
evidence, both old and new, has no significant effect upon 
the fact previously considered.


CONCLUSIONS OF LAW

1.  The September 1992 rating decision, which denied a 
request to reopen the veteran's claim for service connection 
for a psychiatric disorder, is final.  38 U.S.C.A. §§ 5107, 
7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a) (1999).

2.  Evidence received since the September 1992 rating 
decision is not new and material to reopen the claim for 
service connection for a psychiatric disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's original claim for service connection for a 
psychiatric disorder was denied in an August 1981 rating 
decision.  In denying the claim, the RO held that the 
veteran's psychiatric disorder pre-existed service and was 
not aggravated during service.  The following month, the RO 
notified the veteran of the adverse decision and of his 
appellate rights, but he did not file an appeal.  

The evidence of record at the time of the August 1981 
decision included a hospital summary from Rockland 
Psychiatric Center which indicated that the veteran was 
admitted in September 1978 in a near catatonic state.  His 
mental status on admission set forth that he was disoriented 
as to time and person, sluggish, and had mumbling speech with 
impaired judgment and insight.  He was discharged in October 
1980 to Saint Vincent's Hospital.  An abstract from Saint 
Vincent's Hospital set forth that the veteran's admission was 
a continuation of his first psychiatric hospitalization.  It 
noted that he became acutely psychotic in September 1978 
following two weeks of college and quickly lapsed into a 
state of acute disorganization, becoming incoherent and 
catatonic-like in his appearance and behavior.  He evidenced 
other bizarre behavior and appeared to be responding to 
auditory hallucinations.  At the time of discharge in March 
1979, it was noted that his condition showed no evidence of 
acute psychotic disturbance; however, he did demonstrate 
overwhelming problems of social adjustment.  

The service medical records show that on his entrance 
examination in May 1979 the veteran did not furnish a history 
of his previous hospitalizations for his psychiatric 
condition; psychiatric evaluation was normal.  An April 1980 
Medical Board report indicated that he was admitted to the 
Naval Regional Medical Center in March 1980 with a diagnosis 
of toxic psychosis.  It was noted that his counselor reported 
that, despite claiming a history of a previous psychiatric 
hospitalization, he was started on Antabuse of 250 mgs. per 
day.  The veteran reported that he took the Antabuse as 
directed until the day of admission, when he was noted to be 
confused with loose and inappropriate speech.  After 
observation, evaluation and treatment, the primary diagnosis 
was revised to chronic, undifferentiated schizophrenia.  A 
Physical Evaluation Board was convened in April 1980 and 
found that the veteran's chronic, undifferentiated 
schizophrenia existed prior to service and was not aggravated 
therein.  

A VA hospital summary indicated that the veteran was admitted 
in May 1980.  It noted that he responded well to treatment 
and that his schizophrenia was considered to be in remission.  
He was discharged in November 1980 to be seen in regular 
individual psychotherapy.  A VA hospital summary covering the 
period from January to April 1981 noted a discharge diagnosis 
of paranoid schizophrenia.  

Private and VA medical records and statements dated from 1982 
to 1992 reflect continued treatment for psychiatric problems.  

In May 1992, the veteran sought to reopen the claim for 
service connection for a psychiatric condition.  In a 
September 1992 rating decision, the RO declined to reopen the 
veteran's claim for service connection for a psychiatric 
condition.  The next month, the veteran was notified of the 
adverse decision and of his appellate rights, but he did not 
file an appeal.  Nonetheless, that decision was predicated on 
a finding that new and material evidence had not been 
submitted which would warrant a reopening of the veteran's 
claim for service connection.  As previously noted, service 
connection was originally disallowed as the evidence of 
record showed that the veteran's psychiatric condition pre-
existed service and was not aggravated in service.  

Pursuant to 38 U.S.C.A. § 7105(c), when a claim is denied by 
a decision of the RO and the claimant fails to file a timely 
appeal, that decision becomes final and the claim may not 
thereafter be reopened, except as may otherwise be provided 
by regulation not inconsistent with Title 38, United States 
Code.  As such, the veteran's claims for service connection 
may only be reopened and adjudicated by the VA if he submits 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under construction, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet.App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet.App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet.App. 140 145-46 
(1991).

In seeking to reopen the claim, the veteran would have to 
produce new and material evidence bearing on the question 
whether the psychiatric condition was aggravated in service.  
A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  The underlying disorder, as opposed to 
the symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet.App. 292, 297 
(1991).

The evidence added to the record since the September 1992 
rating decision consists of VA medical records dated from 
February to September 1997 and personal hearing testimony.  
Upon review, the Board finds that the VA medical records are 
not new evidence, inasmuch as they are cumulative of medical 
evidence, showing post-service treatment for a psychiatric 
condition, which were on file when the RO denied the 
application in 1992.  As such, the records are not new and 
material as contemplated by 38 C.F.R. § 3.156(a), and provide 
no basis to reopen the claim for service connection for a 
psychiatric condition.  38 U.S.C.A. § 5108.  

Regarding the veteran's sworn testimony during a November 
1998 hearing, the Board finds that the testimony is 
essentially an elaboration of previously considered 
contentions and as such, is cumulative in nature.  In 
addition, the Board notes that since the veteran is a layman 
and not a medical expert, he is not competent to express an 
authoritative opinion regarding either his current medical 
condition or any questions regarding medical diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

For these reasons, the additional evidence is not new and 
material and the claim is not reopened.  As the claim is not 
reopened, the Board does not reach the merits of the claim 
including the application of the benefit of the doubt 
standard.  See 38 U.S.C.A. §  5107; see also Butler v. Brown, 
9 Vet.App. 167, 171 (1996); Annoni v. Brown, 5 Vet.App. 463, 
467 (1993).


ORDER

The application to reopen the claim for service connection 
for a psychiatric disorder is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

